                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       EL PASO DIVISION
                                                                                            221   E    :7       L: 53
ANTONIO AMAR WHITE,                                       §
Reg. No. 88366-380,                                       §
           Movant,                                        §
                                                          §                     EP-19-CV-594B-
v.                                                        §                     EP-17-CR-595-DB-1
                                                          §
UNITED STATES OF AMERICA,                                 §
     Respondent.                                          §



                               MEMORANDUM OPINION AND ORDER

           Movant Antonio Amar White asks the Court to reduce his 80-month sentence through a

motion under 28 U.S.C.         §   2255.   Mot. to Vacate 16, ECF No. 551          For the reasons discussed

below, the Court will deny White's motion.             The Court will additionally deny White a

certificate of appealability.

                           BACKGROUND AND PROCEDURAL HISTORY

           White sold cocaine base (crack cocaine) on four occasions to a confidential source

working under the direction of the Federal Bureau of Investigation.               His sales occurred during

the summer of 2016 in El Paso, Texas.             He was indicted by a grand jury on four counts of

distributing crack cocaine.          Indictment, ECF No.      1.   He pleaded not guilty and proceeded to

trial.     He was found guilty on three counts by a jury.

           The Court declared a mistrial and dismissed the fourth         countrelated to an alleged crack
cocaine transaction on July 7,        2016on the motion of the United States after the jury could not
reach a verdict.       The Court held White accountable for 2.72 grams of cocaine base sold on June




     "ECF No." refers to the Electronic Case Filing number for documents docketed in EP-1 7-CR-595-DB- 1.   Where
a discrepancy exists between page numbers on filed documents and page numbers assigned by the ECF system, the
Court will use the latter page numbers.
8, 2016, 2.98 grams     of cocaine base sold on June 15, 2016, 8.03 grams of cocaine base sold on

June 21, 2016, and 21.64 grams of cocaine base sold on July 7, 2016.             Presentence Investigation

Report ¶ 10, ECF No. 76.        The Court referred to the Drug Quantity Table in Sentencing

Guideline   §   2D 1.1 and determined the total of 35.37 grams of crack cocaine resulted in a base

offense level of 24.     Id. at ¶ 18.   With a two-level downward adjustment for White's minor

role and a criminal history category of V, the Court concluded White's guideline imprisonment

range was 77 months to 96 months.            Statement of Reasons 1, ECF No. 81.        The Court

sentenced White to three concurrent 80-month terms of imprisonment.                J. Crim. Case, ECF No.

80.

        In his direct appeal, White challenged the within-guidelines sentences, claiming that the

Court erred in determining his base-offense level.             United States v. White, 739 F. App'x 255

(5th Cir. 2018), cert. denied, No. 18-7181, 2019 WL 660083 (U.S. Feb. 19, 2019).               White

argued the Court made a mistake in calculating the drug quantity used to determine his offense

level under Sentencing Guideline        §   2D 1.1 because it included 21.64 grams of crack cocaine

allegedly sold to a confidential informant on July 7, 2016the basis of the dismissed fourth

countas relevant conduct.
        The Fifth Circuit Court of Appeals rejected White's argument.              United States   v.   White,

739 F. App'x 255, 256 (5th Cir. 2018), cert. denied, 139 S. Ct. 1208 (2019).             It concluded the

Court "did not clearly err in finding that the 21.64 grams of cocaine sold to the confidential

informant in July was relevant conduct."           Id.

        White now asserts four claims in his         §   2255 motion:

        (1) White contends his trial counsel provided constitutionally ineffective assistance
            when he failed to advocate to the Courtbecause the jury could not reach a

                                                         -2-
             verdict on a fourth countthat it should not consider the 21.64 grams of crack
             cocaine sold to a confidential informant on July 7, 2016, as relevant conduct
             under Sentencing Guideline § lB 1.3. He argues "[hJad counsel advocated to
             the Court that § lB 1.3 fails to speak of hung juries, and because White was not
             guilty, the specific intent offense was not part of a common scheme or plan ..."
             Mot. to Vacate 5, ECF No. 90.

         (2) White maintains the Court erred when it aggregated the total amount of crack
             cocaineincluding the 21.64 grams of crack cocaine allegedly sold to a
             confidential informant on July 7, 2016to determine his base offense level.
             He claims "the offense level was based not on the offense of conviction, but 'so
             called' relevant conduct the Court charged pursuant to § lB 1.3 of the
             Guidelines. As alluded to above, that conduct was not proven to ajury beyond
             a reasonable doubt." Id. at 7.

         (3) White avers his appellate counsel was constitutionally deficient by failing to
             raise "all trial error claims" in his direct appeal. id. at 9.

         (4) White suggests the Court failed to properly calculate his sentence.     He
             explains the Court "imposed a sentence of 80 months on each of the three
             offenses Petitioner was convicted of by combining the drug quantities under
             each count." Id. at 11. He argues "the double jeopardy clause was violated
             when the Court imposed the sentences based on the exact same facts which
             make up the guidelines for count one." Id. at 12.

White asks the Court to vacate his sentence and resentence himpresumably based on his sale

of 13.73 grams of crack cocaine to the confidential source in the three counts of conviction. Id.

at 16.

                                          APPLICABLE LAW

         A   §   2255 motion "provides the primary means of collateral attack on a federal

sentence." Packv.         Yusuff   218 F.3d 448, 451 (5th Cir. 2000) (quoting Cox v. Warden, 911

F.2d 1111, 1113 (5th Cir. 1990)).        Relief under § 2255 is warranted for errors that occurred at

trial or at sentencing.     Solsona v. Warden, F.C.I., 821 F.2d 1129, 1131(5th Cir. 1987).      Before

a court will grant relief, however, the movant must establish that (1) his "sentence was imposed

in violation of the Constitution or laws of the United States, (2) the sentencing court was without

                                                    -3-
jurisdiction to impose the sentence, (3) the sentence was in excess of the maximum authorized by

law, or (4) the sentence is otherwise subject to collateral attack."     United States   v.   Seyfert, 67

F.3d 544, 546 (5th Cir. 1995) (citations omitted). Ultimately, the movant bears the burden of

establishing his claims of error by a preponderance of the evidence.       Wright   v.   United States,

624 F.2d 557, 558 (5th Cir. 1980) (citing United States    v.   Kastenbaum, 613 F.2d 86, 89 (5th Cir.

1980)).




          A. Ineffective Assistance of Trial Counsel (Claim (1))

          White first claims his trial counsel provided ineffective assistance when he failed to

advocate to the   Courtbecause the jury could not reach a verdict on a fourth countthat the
Court should not consider the 21.64 grams of crack cocaine allegedly sold to a confidential

informant on July 7, 2016, as relevant conduct as defined in Sentencing Guideline             §   lB 1.3.

Mot. to Vacate 5, ECF No. 90.

          A movant may collaterally attack a sentence in a § 2255 motion by alleging ineffective

assistance of counsel pursuant to the Sixth Amendment. Lee v. United States, 137 5. Ct. 1958,

1963-64 (2017).      A court analyzes an ineffective-assistance-of-counsel claim pursuant to the

two-pronged test set forth in Stricklandv. Washington, 466 U.S. 668 (1984).          United States          v.


Willis, 273 F.3d 592, 598 (5th Cir. 2001).     To prevail, a movant must show (1) his counsel's

performance was deficient in that it fell below an objective standard of reasonableness; and (2)

the deficient performance prejudiced the defense.       Strickland, 466 U.S. at 689-94.            This means

a movant must show that counsel's performance was outside the broad range           of what is
considered reasonable assistance and that this deficient performance led to an unfair and


                                                  -4-
unreliable conviction and sentence.      United States v. Dovalina, 262 F.3d 472, 474-75 (5th Cir.

2001).    In other words, "counsel's assistance is deficient if it falls 'below an objective standard

of reasonableness."     United States   v.   Conley, 349 F.3d 837, 841 (5th Cir. 2003) (quoting

Strickland, 466 U.S. at 688).    "[T]o prove prejudice, 'the defendant must show 'that there is a

reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

would have been different."      Id. (quoting United States     v.   Bass, 310 F.3d 321, 325 (5th Cir.

2002).    "Failure to prove either deficient performance or actual prejudice is fatal to an

ineffective assistance claim."   Carter v. Johnson,       131 F.3d 452, 463 (5th Cir. 1997).    As a

result, "[a] court need not address both components ofthe inquiry if the defendant makes an

insufficient showing on one." Armstead v. Scott, 37 F.3d 202, 210 (5th Cir. 1994).

         The record simply does not support White's claim.           It shows White's counsel did argue

the Court should not consider the 21.64 grams of crack cocaine allegedly sold to a confidential

informant on July 7, 2016, as relevant conduct as described in Sentencing Guideline § lB 1.3.

White's counsel argued the evidence was unreliable and, therefore, should not be considered for

sentencing:

         In this case, not only did the jury deadlock on Mr. White's guilt of Count Four,
         there is no reliable evidence in the Government's purported proof on that count that
         he committed a criminal offense, or indeed, that the evidence presented reflected a
         criminal offense by anyone. The Government's star witness was shown to be a
         serial liar, repeatedly lying to everyone including the agents to further his own
         purposes and eventually terminated as an informant due to his criminal behavior
         and mendacity. The video and audio recording of the claimed buy, which that
         witness controlled, was so incomprehensible as to be nearly valueless as evidence.
         This is simply not the sort of reliable evidence upon which a court should rely to
         add drug weight for sentencing purposes. The 21.6 grams attributed to Count
         Four should be deleted from the amount of cocaine base for which he is held
         responsible.

Def.'s Obj. to Presentence Investigation Report 2, ECF No. 76-3.

                                                    -5-
        Sentencing Guideline § lB 1.3, Relevant Conduct, provides:

        the base offense level . . . shall be determined on the basis of. . . all acts and
        omissions committed, aided, abetted, counseled, commanded, induced, procured,
        or willfully caused by the defendant. . . that occurred during the commission of the
        offense of conviction, in preparation for that offense, or in the course of attempting
        to avoid detection or responsibility for that offense.

U.S. Sentencing Guidelines Manual     §   lB 1.3 (U.S. Sentencing Comm'n 2016). As a result, the

"traditional rule concerning the proper calculation of drug quantities is that 'in drug distribution

cases quantities of drugs not specified in the count of conviction are to be included in

determining the base offense level if they were part of the same course of conduct or part of a

common scheme or plan as the count of conviction.'"        United States v. Thomas, 932 F.2d 1085,

1087-88 (5th Cir. 1991) (quoting United States v. Byrd, 898 F.2d 450, 452 (5th Cir. 1990) (per

curiam)).

        The Court heard the argument of White's counsel.      But it determined the 21.64 grams of

crack cocaine White allegedly sold to the confidential informant on July 7, 2016, were part of the

same course of conduct as White's three counts of conviction, rejected counsel's argument, and

overruled counsel's objection.    Sentencing Tr. 3, ECF 86.     The Court then determined

according to the Drug Quantity Table in Sentencing Guideline     §   2D 1.1the total amount of

35.37 grams of crack cocaine sold by White to the confidential source resulted in a base offense

level of 24.   The Court's conclusion was subsequently affirmed by the Fifth Circuit:

        Based on White's personal involvement in the July transaction, the similarities
        between the June offenses and the July offense, and the temporal proximity of the
        July transaction to the earlier transactions, the reliable evidence shows by a
        preponderance of the evidence that the July transaction was part of the same course
        of conduct or common scheme or plan. See United States v. Ocana, 204 F.3d 585,
        589-90 (5th Cir. 2000); see also United States v. Hinojosa, 749 F.3d 407, 415 (5th
        Cir. 2014). In addition, White did not present any evidence at the sentencing
        hearing to demonstrate that the drug quantity was "materially untrue, inaccurate or
        unreliable." United States v. Harris, 702 F.3d 226, 230 (5th Cir. 2012). Based
        on the foregoing, the district court did not clearly err in finding that the 21.64 grams
        of cocaine sold to the confidential informant in July was relevant conduct for which
        White should be held accountable.

White, 739 F. App'x at 256.

        All four counts in the indictment alleged White sold crack cocaine to a confidential

source in June and July of 2016 in El Paso, Texas.      Consequently, White's counsel could not

reasonably argue that the alleged sale to the confidential source in count four was not part of the

same course of conductor part of a common scheme or          planas the three counts of
conviction.    Thomas, 932 F.2d at 1087-88.      But his counsel could and did argue the evidence

concerning the July 7, 2016, sale alleged in count four was    unreliableand the Court should not
rely on it to add to the drug weight in counts one, two, and three for sentencing purposes.

        The Court considered and rejected counsel's argument.        Counsel's failure to further

pursue this argument was "not ineffective lawyering; it is the very opposite."      Clark v. Collins,

19 F.3d 959, 966 (5th Cir. 1994).     Counsel's actions were reasonable.

        White has the burden of showing" 'that counsel made errors so serious that counsel was

not functioning as the 'counsel' guaranteed the defendant by the Sixth Amendment.'"

Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting Strickland, 466 U.S. at 689).            Here,

White cannot meet this burden and cannot show his counsel's performance was either deficient

or prejudiced his defense.    Strickland, 466 U.S. at 689-94.     White is not entitled to   §   2255

relief on this claim.

        B.    Court Error (Claims (2) and (4))

        White maintains in his second claim the Court erred when it aggregated the total amount

of crack cocaine sold to the confidential informantincluding the 21.64 grams of crack cocaine

                                                  -7-
allegedly sold on July 7,   2016to determine his base offense level.              Mot. to Vacate 7, ECF No.

90.   Indeed, he asserts, "the offense level was based not on the offenses of conviction, but 'so

called' relevant conduct this court charged pursuant to     §   1   B 1.3   of the Guidelines." Id.

       White suggests in his fourth claim the Court failed to properly calculate his sentence.

He explains the Court "imposed a sentence of 80 months on each of the three offenses Petitioner

was convicted of by combining the drug quantities under each count."                 Id. at 11.      He argues

"the double jeopardy clause was violated when the Court imposed the sentences based on the

exact same facts which make up the guidelines for count one."                Id. at 12.

       The Fifth Circuit rejected White's second claim in his direct appeal when it determined

"the district court did not clearly err in finding that the 21.64 grams of [crack] cocaine sold to the

confidential informant in July was relevant conduct for which White should be held

accountable."    White, 739 F. App'x at 256.       "It is settled in this Circuit that issues raised and

disposed of in a previous appeal from an original judgment of conviction are not considered in                    §

2255 Motions."     United States   v.   Kalish, 780 F.2d 506, 508 (5th Cir. 1986).

       White's fourth claim is also without merit.        Sentencing Guideline            §   3D1 .2, Groups of

Closely Related Counts, provides:

       All counts involving substantially the same harm shall be grouped together into a
       single Group. Counts involve substantially the same harm within the meaning of
       this rule:

                (b)       When counts involve the same victim and two or more acts or
       transactions connected by a common criminal objective or constituting part of a
       common scheme or plan.

               (d)       When the offense level is determined largely on the basis of the
       total amount of harm or loss, the quantity of a substance involved, or some other
       measure of aggregate harm, or if the offense behavior is ongoing or continuous in
       nature and the offense guideline is written to cover such behavior.

                                                    -8-
U.S. Sentencing Guidelines Manual                §   3D1.2 (U.S. Sentencing Comm'n 2016).

        In this case, all counts involved substantially the same harm, were connected by a

common criminal objective, and constituted part of a common scheme or plan.                       So,

counts one, two, and three "were grouped for guideline calculation purposes" in

accordance with Sentencing Guideline § 3D 1.2(b) and (d).                      Presentence Investigation

Report ¶ 17, ECF No. 76.           As a result, the offense level was properly determined based

on the total "quantity of substance involved"-3 5.37 grams of crack cocaine.

        Furthermore, "[rjelief under 28 U.S.C.A.              §   2255 is reserved for transgressions of

constitutional rights.    . . .   A district court's technical application of the [Sentencing] Guidelines

does not give rise to a constitutional issue." United States              v.    Vaughn, 955 F.2d 367, 368 (5th

Cir. 1992).   Consequently, a claim concerning a court's application of the Sentencing

Guidelines is not cognizable under § 2255                  United States v. Faubion, 19 F.3d 226, 232 (5th

Cir. 1994).

        White is not entitled to      §   2255 relief on either of these claims.

        C.    Ineffective Assistance of Appellate Counsel (Claim (3))

        White avers his appellate counsel was constitutionally deficient by failing to raise "all

trial error claims" in his direct appeal.             Mot. to Vacate 9, ECF No. 90.        Specifically, he claims

"the Hung Jury Count could have resulted in an order from the Court of Appeals directing the

Court to resentence Petitioner."           Id.

        "An accused is constitutionally entitled to the effective assistance of counsel on a direct

appeal as of right."     Lombard v. Lynaugh, 868 F.2d 1475, 1479 (5th Cir. 1989) (citing Evitts v.

Lucey, 469 U.S. 387, 392 (1985)).            Thus, "[t]he Strickland standard applies to claims of
ineffective assistance by both trial and appellate counsel."        Goodwin   v.   Johnson, 132 F.3d 162,

170 (5th Cir. 1997).    However, "[c]ounsel is not obligated to urge on appeal every nonfrivolous

issue that might be raised (not even those requested by defendant)."          West v. Johnson, 92 F.3d

1385, 1396 (5th Cir. 1996).      Instead, counsel is obligated only to raise and brief "{s]olid,

meritorious arguments based on directly controlling precedent."           United States   v.   Williamson,

183 F.3d 458, 463 (5th Cir. 1999).      In order to prove appellate counsel provided ineffective

assistance, a defendant must show that the decision not to raise an issue on appeal fell below an

objective standard of reasonableness.      United States   v.   Phillips, 210 F.3d 345, 348 (5th

Cir.2000).   This reasonableness standard requires counsel "to research relevant facts and law or

make an informed decision that certain avenues will not prove fruitful."            Id. (quoting

Williamson, 183 F.3d at 462).

        White's appellate counsel raised two issues in his direct appeal:

       I.      In calculating White's Sentencing Guidelines range, did the district court
               err by including, as relevant conduct, an amount of crack cocaine alleged in
               a count for which the jury did not find him guilty?

       II.     Does a sentence that is reasonable only because of facts found by a judge
               violate a defendant's Sixth Amendment right to a jury trial?

UNITED STATES OF AMERICA, Plaintiff-Appellee, v. Antonio Amar WHITE, Defendant-

Appellant, 2018 WL 2165574 (C.A.5).         White's issuesincluding an issue addressing the

consequences of considering the "Hung Jury Count" at his sentencingwere rejected by the

Fifth Circuit on their merits.    White, 739 F. App'x at 256.

       White has not shown the decision by his appellate counsel not to raise other, unspecified

issues fell below an objective standard of reasonableness.         Phillips, 210 F.3d at 348.

Therefore, White has not shown prejudice from the failure to raise these issues, and his appellate

                                                  !EI1!
counsel was therefore not ineffective for failing to raise them.

        White is not entitled to          §   2255 relief on this claim.

                                              EVIDENTIARY HEARING

        The Court can resolve White's issues on the basis of the conclusive record in this case.

Therefore, an evidentiary hearing is unnecessary.                  United States     v.   Santora, 711 F.2d 41, 42

(5th Cir. 1983) ("Finding the complaint devoid of factual or legal merit,.                     . .   no hearing is

necessary.").

                                   CERTIFICATE OF APPEALABILITY

        A movant may not appeal a final order in a habeas corpus proceeding "[u]nless a circuit

justice or judge issues a certificate of appealability." 28 U.S.C.               §    2253(c)(1)(B). "A certificate

of appealability may issue.         . .   only if the applicant has made a substantial showing of the denial

of a constitutional right." Id. § 2253(c)(2).               In cases where a district court rejects a movant's

constitutional claims on the merits, the movant "must demonstrate that reasonable jurists would

find the district court's assessment of the constitutional claims debatable or wrong."                         Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see also United States                 v.   Jones, 287 F.3d 325, 329 (5th Cir.

2002) (applying Slack to a certificate of appealability determination in the context of § 2255

proceedings).

        Here, White's       §   2255 motion fails because he has not identified a transgression of his

constitutional rights or alleged an injury that would, if condoned, result in a complete

miscarriage ofjustice.          Additionally, reasonable jurists could not debate the Court's reasoning

for the denial of his   §   2255 claim on substantive         groundsor find that his issues deserve



                                                            -11-
encouragement to proceed.       Miller El v. Cockrell, 537 U.S. 322, 327 (2003) (citing Slack, 529

U.S. at 484).   Thus, the Court will not issue a certificate of appealability.

                                  CONCLUSION AND ORDERS

         The Court concludes, for the reasons discussed above, that White's claims are without

merit.    Consequently, the Court enters the following orders:

         IT IS ORDERED that White's "Motion under 28 U.S.C.          §   2255 to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody" (ECF No. 90) is DENIED, and his civil cause

is DISMISSED WITH PREJUDICE.

         IT IS FURTHER ORDERED that White is DENIED a CERTIFICATE OF

APPEALABILITY.

         IT IS FURTHER ORDERED that all pending motions in this cause, if any, are

DENIED AS MOOT.

         IT IS FINALLY ORDERED that the Clerk shall CLOSE this case.

         SIGNED this              day of February 2020.
                            7


                                               DAV      B,IONES
                                               SENIOR UNITED STATES DISTRICT JUDGE




                                                -12-
